
	
		II
		Calendar No. 692
		111th CONGRESS
		2d Session
		S. 3335
		[Report No. 111–365]
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Coburn (for himself,
			 Mr. McCain, Mr.
			 Feingold, Mrs. Gillibrand,
			 Mr. Bennet, Mr.
			 Ensign, Mr. Corker,
			 Mr. Udall of Colorado,
			 Mrs. McCaskill, Mr. Isakson, Mrs.
			 Boxer, Mr. Cornyn,
			 Mr. Chambliss, Mr. DeMint, Mr.
			 Hatch, Mr. Alexander,
			 Mr. Tester, Mr.
			 Enzi, Mr. Thune,
			 Mr. Carper, Mr.
			 Kaufman, Ms. Snowe,
			 Ms. Collins, Mr. Burr, Mr. Brown of
			 Massachusetts, Mr. Casey,
			 Mr. Graham, and Mr. Johanns) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 14, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require Congress to establish a unified and searchable
		  database on a public website for congressional earmarks as called for by the
		  President in his 2010 State of the Union Address to Congress. 
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Transparency
			 Act.
		2.DefinitionsIn this Act:
			(1)Congressionally
			 directed spending itemThe term congressionally directed
			 spending item shall have the same meaning as given the term in section
			 521 of the Honest Leadership and Open Government Act of 2007 (Public Law
			 110–81).
			(2)RequestThe term request means a
			 formal communication, most commonly in writing, from a Member of Congress to a
			 committee of Congress or a chairman or ranking member of such a committee
			 requesting a congressionally directed spending item.
			(3)RequestorThe
			 term requestor means the Member or Members of Congress that
			 submits a request.
			(4)Searchable
			 websiteThe term searchable website means a website
			 that allows the public to—
				(A)search and
			 aggregate congressionally directed spending items by any element required under
			 section 3;
				(B)ascertain through
			 a single search the total number and dollar value of congressionally directed
			 spending items requested by an individual Member of Congress;
				(C)download data
			 included in subparagraph (A) included in the outcome from searches;
				(D)programmatically
			 search and access all data in a serialized machine readable format via a
			 web-services application programming interface;
				(E)access a public
			 facing interface that can be queried across multiple fields from a single
			 search, or through an advanced search that allows users to query for
			 information in specific fields; and
				(F)access the website
			 address and link on the front page of the websites of the Secretary of the
			 Senate and Clerk of the House of Representatives.
				3.Congressional
			 earmark database
			(a)WebsiteNot
			 later than 6 months after the date of enactment of this Act, the Clerk of the
			 House of Representatives, in coordination with the Secretary of the Senate,
			 shall ensure the existence of a single searchable website, available to the
			 public at no cost to access, that includes for each request—
				(1)the fiscal year in
			 which the congressionally directed spending item would be funded;
				(2)the bill number on
			 which request is made;
				(3)the bill section
			 location;
				(4)the amount of
			 initial request made by requestor;
				(5)the amount
			 approved by the committee of jurisdiction;
				(6)the amount
			 approved in final legislation (if approved);
				(7)the name of
			 Federal department or agency through which the entity will receive the
			 funding;
				(8)if the request was
			 included in the President’s budget for the relevant fiscal year;
				(9)if the request is
			 authorized in law and when any such authorization expires;
				(10)the name of the
			 requestor or requestors;
				(11)the requestor
			 State (for Members of the Senate) or State and District (for Members of the
			 House of Representatives);
				(12)the name of any
			 beneficiary designated to receive appropriations, including Federal agencies,
			 municipalities, and States;
				(13)the type of
			 organization (public, private non-profit, or private for-profit entity);
				(14)the address of
			 each beneficiary identified in paragraph (12);
				(15)the project
			 name;
				(16)the project
			 description;
				(17)the
			 justification, as provided by the requestor or requestors, explaining how
			 congressionally directed spending item would benefit taxpayers;
				(18)an indication of
			 whether congressionally directed spending item related to request is a
			 continuing project;
				(19)for each
			 congressionally directed spending item identified as a continuing project under
			 paragraph (18), an indication of how long it has received
			 appropriations;
				(20)the estimated
			 completion date of the project funded by the congressionally directed spending
			 item;
				(21)a description, if
			 applicable, of any Federal or non-Federal sources of funding for the previous 2
			 fiscal years, including the amount of a State or local matching requirement,
			 for the congressionally directed spending item;
				(22)for any
			 non-Federal sources of funding identified under paragraph (21), an
			 identification of the sources and their percentage of the project’s total
			 funding;
				(23)a copy of all
			 requests and supplemental documents submitted to a committee of Congress
			 relevant to each request; and
				(24)the status of the
			 congressionally directed spending item, including if it was only requested, or
			 then inserted into a bill passed by either House, and also noted if it was
			 included in final conference report, including any changes in final dollar
			 amount awarded for the item.
				(b)Scope of
			 dataThe website created under subsection (a) shall contain all
			 requests made on or after the date of enactment of this Act consistent with the
			 provision of this Act.
			(c)Search
			 requirementsThe website created under subsection (a)
			 shall—
				(1)distinguish
			 between requests that have been included in authorizing or appropriation
			 legislation and those that were requested but not included in any
			 legislation;
				(2)provide a
			 permanent and unique identification number for each request for a
			 congressionally directed spending item;
				(3)provide that all
			 search results return permanent weblinks; and
				(4)include
			 information from all relevant sources including bills, conference reports,
			 amendments, manager’s amendments, and committee reports.
				(d)AvailabilityRequests
			 shall be made available on the website created under subsection (a) not later
			 than 5 days after submission by a requestor to a committee of Congress. For
			 items under paragraphs (2), (3), (5), and (6) of subsection (a), information
			 shall be added to the website as soon as it becomes available.
			(e)Conference
			 reportsThe database shall be updated to include congressionally
			 directed spending items included in any conference report.
			(f)Committees
			 ResponsibleThe burden to provide information in a timely manner
			 and in compliance with this Act to the Secretary of the Senate and the Clerk of
			 the House regarding requests shall be on the committee of Congress to which a
			 request is made.
			
	
		1.Short titleThis Act may be cited as the
			 Earmark Transparency
			 Act.
		2.DefinitionsIn this Act:
			(1)EarmarkThe
			 term earmark means a congressionally directed spending item,
			 limited tax benefit, or limited tariff benefit as defined in paragraph 5 of
			 rule XLIV of the Standing Rules of the Senate, as added by section 521 of the
			 Honest Leadership and Open Government Act of 2007 (Public Law 110–81).
			(2)RequestThe term request means any
			 formal communication, including in writing or by electronic submission, from a
			 Member of Congress to a committee of Congress or a chairman or ranking member
			 of such a committee requesting an earmark.
			(3)RequestorThe
			 term requestor means the Member or Members of Congress that
			 submits a request.
			(4)Searchable
			 websiteThe term searchable website means a website
			 that—
				(A)has the uniform resource
			 locator of earmarks.congress.gov, which shall be prominently displayed under
			 the official websites of the Senate and the House of Representatives;
			 and
				(B)allows the public
			 to—
					(i)search and sort earmarks
			 by any element required under section 3;
					(ii)ascertain through a
			 single search the total number and dollar value of earmarks requested by an
			 individual Member of Congress;
					(iii)download data included
			 in clause (i) included in the outcome from searches;
					(iv)programmatically
			 retrieve information regarding specific earmarks; and
					(v)query across multiple
			 fields in a single search, or through an advanced search for information in
			 specific fields.
					3.Congressional earmark
			 database
			(a)WebsiteUpon
			 the date of enactment of this Act, the Secretary of the Senate, the Senate
			 Sergeant of Arms, and the Clerk of the House, in consultation with the relevant
			 congressional committees, shall begin the development of a single searchable
			 website, available to the public at no cost to access, that includes for each
			 request—
				(1)the fiscal year in which
			 the earmark would be funded;
				(2)the bill number on which
			 request is made;
				(3)the amount of initial
			 request made by requestor;
				(4)the amount approved by
			 the committee to which the request was made;
				(5)the amount approved in
			 final legislation (if approved);
				(6)the name of Federal
			 department or agency through which the entity will receive the funding;
				(7)the name of the requestor
			 or requestors;
				(8)the requestor State (for
			 Members of the Senate) or State and District (for Members of the House of
			 Representatives);
				(9)the name of any
			 beneficiary designated to receive appropriations, including Federal agencies,
			 municipalities, and States;
				(10)the type of organization
			 (public, private non-profit, or private for-profit entity);
				(11)the address of each
			 beneficiary identified in paragraph (9);
				(12)the project name;
				(13)the project
			 description;
				(14)the justification, as
			 provided by the requestor or requestors, explaining how the earmark would
			 benefit taxpayers;
				(15)for any non-Federal
			 sources of funding, the percentage of the project's total funding; and
				(16)a copy of all documents
			 provided by the requestor to a committee relevant to each request.
				(b)Scope of
			 dataThe website created under subsection (a) shall contain all
			 requests made beginning 1 year after the date of enactment of this Act
			 consistent with the provision of this Act.
			(c)Search
			 requirementsThe website created under subsection (a)
			 shall—
				(1)provide a permanent and
			 unique identification number for each request and for each requestor;
				(2)provide that all search
			 results return permanent weblinks; and
				(3)include information from
			 all relevant sources including bills, conference reports, amendments, manager’s
			 amendments, and committee reports.
				(d)AvailabilityRequests
			 shall be made available on the website created under subsection (a) not later
			 than 5 days after submission by a requestor to a committee of Congress. For
			 items under paragraphs (4), (5), and (6) of subsection (a), information shall
			 be added to the website as soon as it becomes available.
			(e)Responsibility for
			 providing dataThe burden to provide information in a timely
			 manner and in compliance with this Act to the Secretary of the Senate and the
			 Clerk of the House regarding requests shall be—
				(1)in the case of a
			 requestor, the requirements under subsection (a)(1), (2), (3), (7), (8), (9),
			 (10), (11), (12), (13), (14), (15), and (16); and
				(2)for all other
			 requirements be on the chair of each committee to which a request is
			 made.
				(f)Effective date
				(1)In
			 generalExcept as provided in paragraph (2), this Act shall be
			 implemented not later than 18 months after the date of enactment of this
			 Act.
				(2)ExceptionThe
			 provisions referred to under subsection (c) may be implemented not later than 2
			 years after the date of enactment of this Act, if the Secretary of the Senate
			 certifies in writing to relevant congressional committees that additional time
			 is needed.
				(3)OffsetAny
			 funds that remain unobligated or unspent at the end of fiscal year 2010 or 2011
			 from the Official Personnel and Office Expense Account of any Senator who
			 agrees to a transfer may be transferred from such account to the office of the
			 Secretary of the Senate for the purpose of paying for any costs associated with
			 the searchable website established by this Act. Not later than 10 days after
			 the conclusion of the fiscal year, a Member of the Senate may provide in
			 writing notification to the Majority Leader of the Senate of the amount of
			 funding that shall be transferred to the office of the Secretary of the Senate
			 under this section.
				
	
		December 14, 2010
		Reported with an amendment
	
